DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In Claim 1, the word “Apparatus” at the beginning of the claim is lacking an article (i.e. ‘An’).
In claims 2-5, the word “Apparatus” at the beginning of the claims is lacking an article (i.e. ‘The’).
In Claim 5, the term “thermal equivalent circuit” is lacking an article (i.e. ‘a/the’)
In claims 6 and 7, the word “Method” at the beginning of the claims is lacking an article (i.e. ‘A’).
In claims 8-15, the word “Method” at the beginning of the claims is lacking an article (i.e. ‘The’).
In Claim 15, the term “the thermal admittance matric Y(f)” is recited. Examiner believes this is a typographical error and should read “the thermal admittance matrix Y(f)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “determine a thermal equivalent circuit based on the thermal admittance matrices for the plurality of frequencies”. 
The specification repeats similar language in several instances which does not contain adequate description to indicate possession of the invention, as “based on the thermal admittance matrices” does not specify a particular functional relationship or means for determination. The closest instruction of how one is to determine a thermal equivalent circuit based on the thermal admittance matrices is in [0008]: “The generation of thermal equivalent circuits for the electronic design has been described multiple times in the literature, such as in references [1-5]. Here, starting from a heat conduction equation and spatial discretization of the technically realized circuit, the problem is formulated as a matrix equation system. An equivalent circuit having an equivalent behavior is constructed from the same by means of a suitable method. However, it is a disadvantage that such equivalent circuits become so large that despite the currently available high computing resources the same cannot be solved for practically relevant problematic quantities or only with very large time effort. Therefore, the same are not suitable for the usage in the time-critical electronic design. This applies also to references [6] and [7].” and [0062]: “5. Generating a linear thermal equivalent circuit 20 of the admittance matrices Y(f), e.g., by a method described in reference [11].” However, the former indicates that this is not the method by which one can generate thermal equivalent circuits according to the applicant’s invention and the latter merely points to an outside reference which is not the inventor’s. 
For these reasons, Examiner concludes that the specification does not contain an adequate written description of the invention for the recited limitations of Claim 1, and thus the claim is rejected. 

Claims 2, 6-7, 10-11 and 16-17 contain similar limitations and are thus rejected analogously.

Claim 2 additionally contains the limitation “determine a thermal response of the physical structure based on the thermal equivalent circuit and information on a thermal excitation of the physical structure”. The specification repeats similar language in several instances which does not contain adequate description to indicate possession of the invention, as “based on the thermal equivalent circuit and information on a thermal excitation of the physical structure” does not specify a particular functional relationship or means for determination. [0026] recites examples of information on a thermal excitation: “and information on a thermal excitation, e.g., an amount of heat applied to or flowing off from different ports of the physical structure, e.g., temperatures at different ports of the physical structure”, however, this does not include a functional relationship with determining a thermal response. [0039] recites “According to an embodiment, the method for thermal simulation determines the thermal excitation depending on the simulation of the electrical circuit and/or considers the thermal response of the physical structure when simulating the electrical circuit.”, but this similarly does not describe how the thermal response is determined. There is no further description of how one is to determine a thermal response based on the thermal equivalent circuit and information on a thermal excitation, nor any description of particular steps which are performed in determining the thermal response.
For these reasons, Examiner concludes that the specification does not contain an adequate written description of the invention for the recited limitations of Claim 2, and thus the claim is rejected. 

Claims 7 and 17 contain similar limitations and are thus rejected analogously.

Claims 4 and 9 contain the limitations “determine/determines the thermal excitation in dependence on/depending on the simulation of the electrical circuit”, respectively. The specification contains similar language in several instances which does not contain adequate description to indicate possession of the invention, as no specific steps or means to do so are recited.
For these reasons, Examiner concludes that the specification does not contain an adequate written description of the invention for the recited limitations of Claims 4 and 9, and thus the claims are rejected. 

Claim 12 recited the limitation “non-zero elements of the admittance matrix Y(f) are reduced by using linear dependencies within the admittance matrix Y(f)” is recited. The specification contains similar language in two instances which does not contain adequate description to indicate possession of the invention, as no additional instruction of any kind is provided, including no specific steps or means to perform the limitation. Specifically, how the linear dependencies are used to do the reducing is not described in any fashion.
For these reasons, Examiner concludes that the specification does not contain an adequate written description of the invention for the recited limitations of Claim 12, and thus the claims are rejected.

Claim 13 recites the limitation “the admittance matrix Y(f) is approximated with rational functions whose frequency dependent elements are acquired from calculations”. The specification contains similar language in one instance which does not contain adequate description to indicate possession of the invention, as no additional instruction of any kind is provided, including no specific steps or means to perform the limitation.
For these reasons, Examiner concludes that the specification does not contain an adequate written description of the invention for the recited limitations of Claim 13, and thus the claims are rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-4, the term “the apparatus” is recited, however, there are a plurality of apparatuses are previously recited in Claim 2, so it is not clear which apparatus is being referred to. Thus, it is not possible to determine the metes and bounds of the claims, rendering them indefinite.
Regarding Claim 2, the phrase “wherein the apparatus is configured to determine a thermal response of the physical structure based on the thermal equivalent circuit and information on a thermal excitation of the physical structure” is recited. It is unclear whether “and information…” is intended to point to “configured to determine…” or “based on…”. In other words, it is not clear whether the apparatus is intended to determine ‘information on a thermal excitation of the physical structure’ or if the thermal response is based on the ‘information on a thermal excitation of the physical structure’. Either of these interpretations could reasonably be adopted from the wording of the claim and thus, it is not possible to determine the metes and bounds of the claim, rendering it indefinite.
Claim 4 recites the limitations "the simulation" and "the electrical circuit".  There is insufficient antecedent basis for these limitations in the claim. Examiner notes that “an electrical circuit” was recited in Claim 3, which Claim 4 does not depend upon.
Regarding Claims 7 and 9, the term “the method” is recited, however, there are a plurality of methods are previously recited in Claim 7, so it is not clear which method is being referred to. Thus, it is not possible to determine the metes and bounds of the claims, rendering them indefinite.
Regarding Claim 7, similar to Claim 2, the phrase “wherein a thermal response of the physical structure is determined by the method for thermal simulation based on the thermal equivalent circuit and information on thermal excitation of the physical structure” is recited. It is unclear whether “and information…” is intended to point to “is determined by…” or “based on…”. In other words, it is not clear whether the apparatus is intended to determine ‘information on thermal excitation of the physical structure’ or if the thermal response is based on the ‘information on thermal excitation of the physical structure’. Either of these interpretations could reasonably be adopted from the wording of the claim and thus, it is not possible to determine the metes and bounds of the claim, rendering it indefinite.
Claim 9 recites the limitations "the simulation" and "the electrical circuit".  There is insufficient antecedent basis for these limitations in the claim. Examiner notes that “an electrical circuit” was recited in Claim 8, which Claim 9 does not depend upon.
Claims 11-14 recite the limitation "the admittance matrix Y(f)".  There is insufficient antecedent basis for this limitation in the claims. Examiner notes that “thermal admittance matrices” was recited in Claim 7, however, the present claim does not specify which of these matrices is being referred to, nor does it recite a thermal admittance matrix, nor does Claim 7 recite a variable name for any particular matrix or set of matrices.
Claim 15 recites the limitations "all other ports", "all ports", and "remaining ports".  There is insufficient antecedent basis for these limitations in the claim. Examiner notes that “a port” was recited previously in the claim, however, a plurality of ports was not recited.
Claim 15 recites the limitations "the thermal admittance matric Y(f)" and "Y(f)".  There is insufficient antecedent basis for these limitations in the claim. Examiner notes that “thermal admittance matrices” was recited in Claim 7, however, the present claim does not specify which of these matrices is being referred to, nor does Claim 7 recite a variable name for any particular matrix or set of matrices.
Claim 15 recites the limitation “a temperature oscillating at a frequency f”. It is unclear how a single temperature can oscillate at a frequency. If the temperature is oscillating, it is not a single temperature, so the meaning of this limitation is unclear. For this reason, it is not possible to determine the metes and bounds of the claim, rendering it indefinite.
Claim 16 recites the limitations "the method for generating a thermal equivalent circuit of a physical structure" and "the method". There is insufficient antecedent basis for these limitations in the claim.
Regarding Claims 16 and 17, the limitation “when said computer program is run by a computer” is recited. It is not clear whether this is intended to place a contingency on the rest of each of these two claims, as the present claim language does not positively recite the computer program actually being run by a computer, and thus it is not clear if the limitations which occur ‘when’ the computer program is run are required by the claim, as there is no guarantee whether running the computer program occurs or not. Thus, it is not possible to determine the metes and bounds of the claims, rendering them indefinite.
Claim 17 recites the limitations "the method for thermal simulation of a physical structure". There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 17, the term “the method” is recited, however, there are a plurality of methods are previously recited in Claim 17, so it is not clear which method is being referred to. Thus, it is not possible to determine the metes and bounds of the claim, rendering it indefinite.
Regarding Claim 17, similar to claims 2 and 7, the phrase “wherein a thermal response of the physical structure is determined by the method for thermal simulation based on the thermal equivalent circuit and information on thermal excitation of the physical structure” is recited. It is unclear whether “and information…” is intended to point to “is determined by…” or “based on…”. In other words, it is not clear whether the apparatus is intended to determine ‘information on thermal excitation of the physical structure’ or if the thermal response is based on the ‘information on thermal excitation of the physical structure’. Either of these interpretations could reasonably be adopted from the wording of the claim and thus, it is not possible to determine the metes and bounds of the claim, rendering it indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, representative claims 1 and 2 recite: 

Claim 1:	“Apparatus for generating a thermal equivalent circuit of a physical structure, 
wherein the apparatus is configured to determine thermal admittance matrices based on a modelling of a physical structure for a plurality of frequencies; and 
wherein the apparatus is configured to determine a thermal equivalent circuit based on the thermal admittance matrices for the plurality of frequencies.  

Claim 2:	“Apparatus for thermal simulation of a physical structure, 
wherein the apparatus for thermal simulation comprises an apparatus for generating a thermal equivalent circuit according to claim 1 and 
wherein the apparatus is configured to determine a thermal response of the physical structure based on the thermal equivalent circuit and information on a thermal excitation of the physical structure.”

The claim limitations that represent abstract idea(s) have been highlighted in bold above; the remaining limitations are “additional elements”.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
The above claims are considered to be in a statutory category (machine).
	Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portions constitute abstract ideas because, under a broadest reasonable interpretation, they recite limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they fall into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
	Each of the steps of “generating a thermal equivalent circuit of a physical structure, determine thermal admittance matrices based on a modelling of a physical structure for a plurality of frequencies, determine a thermal equivalent circuit based on the thermal admittance matrices for the plurality of frequencies, thermal simulation of a physical structure, thermal simulation comprises… generating a thermal equivalent circuit according to claim 1, and determine a thermal response of the physical structure based on the thermal equivalent circuit and information on a thermal excitation of the physical structure are treated as belonging to the mathematical concepts grouping.

	Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the following additional elements:
Claim 1:		“Apparatus for” and “the apparatus is configured to”

Claim 2:		“Apparatus for”, “the apparatus for”, “an apparatus for” and “the apparatus is configured to”.
The additional elements in claims 1 and 2 are merely generically recited apparatuses, with no recited structure or functionality outside of the abstract ideas, which do not qualify as particular machines, and do not integrate the judicial exception into a practical application. 
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B. 
The above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps do not qualify as particular machines and thus the claims do not contain significantly more than the judicial exceptions. 
These independent claims, therefore, are not patent eligible.

For similar reasons, claims 6 and 7 are also not patent eligible. However, Examiner notes that under Step 1, these claims are directed to a process rather than a machine, and recite ‘a/the method’ as additional elements, rather than ‘a/the apparatus’.

For similar reasons claims 16 and 17 are also not patent eligible. 
However, claims 16 and 17 recite the additional elements “A non-transitory digital storage medium having a computer program stored thereon to perform the method” and “when said computer program is run by a computer”. 
Under Step 2A, these additional elements merely represent with generic computer equipment with which to perform the abstract ideas, without any additional structure or functionality, and thus do not qualify as particular machines, and do not integrate the judicial exception into a practical application.
Under Step 2B, these elements do not amount to significantly more than the judicial exception because these additional elements/steps do not qualify as particular machines, rather they contain “mere instructions to implement an abstract idea on a computer” (See MPEP 2106.05 A) and thus the claims do not contain significantly more than the judicial exceptions.

With regards to the dependent claims, claims 3-5 and 8-15 provide additional features/steps which are either part of expanded abstract ideas of the independent claims, part of additional abstract ideas, or add additional elements/steps that are not meaningful as they are recited in generality and/or are not qualified as particular machine and/or eligible transformation and, therefore, do not reflect a practical application, as well as not being qualified for “significantly more”.
In conclusion, these dependent claims are not eligible for substantially similar reasons as discussed with regards to claims 1-2, 6-7, and 16-17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner notes that due to the nature and quantity of the 112(a) and 112(b) issues identified above, a precise mapping of prior art is not possible, as a large quantity of examiner interpretation is necessary because the specification and claims do not reasonably apprise one of the structure and functionality invention. For purposes of examination, the present claims are viewed broadly and as being generally directed to simulating a physical structure for a plurality of frequencies, and using the simulation to find thermal admittance matrices, which are then used to generate a thermal equivalent circuit by some manner. The following claim mapping is done with this general interpretation.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsen (DOI: 10.1109/MPER.2002.4312324) in view of Wünsche (DOI: 10.1109/92.609870).

Regarding Claim 1, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen teaches apparatus for generating a…equivalent circuit of a physical structure (See Fig. 2; Abstract: “creation of an equivalent electrical network”), 
wherein the apparatus is configured to determine…admittance matrices based on a modelling of a physical structure (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements…These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network…The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section I, Paragraph 4: “This paper presents a computer code for achieving this matrix fitting capability with focus on admittance matrices.”) for a plurality of frequencies (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements”); and 
wherein the apparatus is configured to determine a…equivalent circuit based on the…admittance matrices for the plurality of frequencies (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements…These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network…The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section I, Paragraph 4: “This paper presents a computer code for achieving this matrix fitting capability with focus on admittance matrices.”).
Gustavsen does not explicitly teach Apparatus or the apparatus or thermal.
However, Gustavsen teaches computer code to complete the functionality of the apparatus of the claim, and the claim does not specify specific structure for the apparatus. One of ordinary skill in the art would immediately recognize the need for generic computer equipment of some kind to run the computer code of Gustavsen.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gustavsen to explicitly include an apparatus to operate the computer code.
Wünsche teaches thermal (Abstract: “The paper presents a methodology for simulating the static and dynamic performance of integrated circuits in the presence of electro-thermal interactions on the integrated circuit die.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gustavsen to include thermal, as taught by Wünsche.
Doing so would allow one to apply the teachings of Gustavsen, and their recognized benefits of improved efficiency and stability, specifically to a thermal model, such as that of Wünsche, such that the information found by the code of Gustavsen can be found in the systems modeled by Wünsche.  The combination would represent combining known elements in related fields, to achieve predictable results.

Regarding Claim 2, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen in view of Wünsche teaches 
wherein the apparatus for thermal simulation comprises an apparatus for generating a thermal equivalent circuit according to claim 1 (See Claim 1 mapping) and 
wherein the apparatus is configured to determine a…response of the physical structure based on the…equivalent circuit (Section VII.B: “A frequency-dependent network equivalent (fdne) is to be calculated in the phase domain for the radial network connected to bus A, as indicated by the dotted line in Fig. 3. An exact Pi-equivalent (frequency dependent) was established in the phase domain for each of the line and cable stubs in the range 50 Hz-150 kHz. The total admittance matrix was formed and reduced with respect to bus A, thus giving a 3 by 3 Y ( s).”; Section VII.D: “Next, we calculate the resulting current flowing into one of the outer phases of the network equivalent when energizing the capacitor bank in Fig. 3 at voltage maximum in this phase.”) and information on a…excitation of the physical structure (Section VII.D: “Next, we calculate the resulting current flowing into one of the outer phases of the network equivalent when energizing the capacitor bank in Fig. 3 at voltage maximum in this phase.”; Section VIII: “The validity of the produced rational approximation was verified in Section VII by comparing a time domain simulation with a network equivalent imported in ATP with the result from a fully detailed representation in EMTDC.”).  
Wünsche further teaches apparatus for thermal simulation of a physical structure (See Figs. 1-3, 7-8; Abstract: “The paper presents a methodology for simulating the static and dynamic performance of integrated circuits in the presence of electro-thermal interactions on the integrated circuit die.”) and thermal response (Abstract: “The paper presents a methodology for simulating the static and dynamic performance of integrated circuits in the presence of electro-thermal interactions on the integrated circuit die.”) and information on a thermal excitation of the physical structure (Section IV.A: “During coupled simulation ANSYS sends the temperature Tq of the devices and gets the power dissipation Pv of the transistors from SABER. In SABER the received temperatures are used as values of the temperature sources Tq1 and TQ 2 · The power dissipations Pv1 and Pv2 calculated by SABER define time dependent loads in ANSYS (see Fig. 8).”; “A transient simulation of the electro-thermal system was performed. The voltage of Vee was switched on at time t = 0 (see Fig. 8). The step response of the system can be observed. The increasing temperature as well as the collector currents of transistor Q1 and Q2 are depicted in Fig. 9. While the collector current of Q1 depends on its temperature T1 , the collector current of Q2 is influenced only by the temperature difference between both transistors.”).

Regarding Claim 3, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen in view of Wünsche teaches apparatus for thermal simulation according to claim 2, 
wherein the apparatus is configured to simulate an electrical circuit that is part of the physical structure (See Fig. 3; Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements. Based on a previously developed technique (vector fitting), a set of callable routines have been written in the Matlab language. These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network that can be imported into an ATP version of EMTP. Usage of sparse arithmetic permits the computer code to handle large systems. The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section VII.A: “As an example, a 24-k V rural distribution system will be considered, as shown in Fig. 3. Each line section consists of a flat untransposed overhead line without ground wires, whereas each cable section consists of three single core coaxial cables.”; Section VII.D: “An ATP source file was created for the circuit in Fig. 3 with the network equivalent read in from RLC. out, as produced by ma inf it. m. Using ATP, the energization currents were calculated at the terminals of the network equivalent.”).  

Regarding Claim 4, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen in view of Wünsche teaches apparatus for thermal simulation according to claim 2, 
wherein the apparatus is configured to determine the thermal (See Claims 1 and 2 for mapping of ‘thermal’) excitation in dependence on the simulation of the electrical circuit (Section VII.D: “Next, we calculate the resulting current flowing into one of the outer phases of the network equivalent when energizing the capacitor bank in Fig. 3 at voltage maximum in this phase.”; Section VIII: “The validity of the produced rational approximation was verified in Section VII by comparing a time domain simulation with a network equivalent imported in ATP with the result from a fully detailed representation in EMTDC.”) and/or 
to consider the thermal (See Claims 1 and 2 for mapping of ‘thermal’) response of the physical structure when simulating the electrical circuit (Section VII.B: “A frequency-dependent network equivalent (fdne) is to be calculated in the phase domain for the radial network connected to bus A, as indicated by the dotted line in Fig. 3. An exact Pi-equivalent (frequency dependent) was established in the phase domain for each of the line and cable stubs in the range 50 Hz-150 kHz. The total admittance matrix was formed and reduced with respect to bus A, thus giving a 3 by 3 Y ( s).”; Section VII.D: “Next, we calculate the resulting current flowing into one of the outer phases of the network equivalent when energizing the capacitor bank in Fig. 3 at voltage maximum in this phase.”; Section VIII: “The validity of the produced rational approximation was verified in Section VII by comparing a time domain simulation with a network equivalent imported in ATP with the result from a fully detailed representation in EMTDC.”).  

Regarding Claim 5, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen in view of Wünsche teaches apparatus for thermal simulation according to claim 2, 
wherein thermal (See Claims 1 and 2 for mapping of ‘thermal’) equivalent circuit comprises a plurality of electrical elements See Fig. 3; Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements. Based on a previously developed technique (vector fitting), a set of callable routines have been written in the Matlab language. These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network that can be imported into an ATP version of EMTP. Usage of sparse arithmetic permits the computer code to handle large systems. The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section VII.A: “As an example, a 24-k V rural distribution system will be considered, as shown in Fig. 3. Each line section consists of a flat untransposed overhead line without ground wires, whereas each cable section consists of three single core coaxial cables.”; Section VII.D: “An ATP source file was created for the circuit in Fig. 3 with the network equivalent read in from RLC. out, as produced by ma inf it. m. Using ATP, the energization currents were calculated at the terminals of the network equivalent.”.  

Regarding Claim 6, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen teaches method for generating a…equivalent circuit of a physical structure (See Fig. 2; Abstract: “creation of an equivalent electrical network”), 
wherein the method determines…admittance matrices based on a modelling of a physical structure (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements…These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network…The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section I, Paragraph 4: “This paper presents a computer code for achieving this matrix fitting capability with focus on admittance matrices.”) for a plurality of frequencies (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements”); and 
determines a…equivalent circuit based on the…admittance matrices for the plurality of frequencies (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements…These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network…The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section I, Paragraph 4: “This paper presents a computer code for achieving this matrix fitting capability with focus on admittance matrices.”).  
Gustavsen does not explicitly teach thermal.
Wünsche teaches thermal (Abstract: “The paper presents a methodology for simulating the static and dynamic performance of integrated circuits in the presence of electro-thermal interactions on the integrated circuit die.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gustavsen to include thermal, as taught by Wünsche.
Doing so would allow one to apply the teachings of Gustavsen, and their recognized benefits of improved efficiency and stability, specifically to a thermal model, such as that of Wünsche, such that the information found by the code of Gustavsen can be found in the systems modeled by Wünsche.  The combination would represent combining known elements in related fields, to achieve predictable results.

Regarding Claim 7, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen teaches 
wherein the method for…simulation comprises a method for generating a…equivalent circuit of a physical structure (See Fig. 2; Abstract: “creation of an equivalent electrical network”), 
wherein the method determines…admittance matrices based on a modelling of a physical structure (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements…These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network…The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section I, Paragraph 4: “This paper presents a computer code for achieving this matrix fitting capability with focus on admittance matrices.”) for a plurality of frequencies (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements”); and 
determines a…equivalent circuit based on the…admittance matrices for the plurality of frequencies (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements…These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network…The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section I, Paragraph 4: “This paper presents a computer code for achieving this matrix fitting capability with focus on admittance matrices.”), and 
wherein a…response of the physical structure is determined by the method for…simulation based on the…equivalent circuit (Section VII.B: “A frequency-dependent network equivalent (fdne) is to be calculated in the phase domain for the radial network connected to bus A, as indicated by the dotted line in Fig. 3. An exact Pi-equivalent (frequency dependent) was established in the phase domain for each of the line and cable stubs in the range 50 Hz-150 kHz. The total admittance matrix was formed and reduced with respect to bus A, thus giving a 3 by 3 Y ( s).”; Section VII.D: “Next, we calculate the resulting current flowing into one of the outer phases of the network equivalent when energizing the capacitor bank in Fig. 3 at voltage maximum in this phase.”) and information on…excitation of the physical structure (Section VII.D: “Next, we calculate the resulting current flowing into one of the outer phases of the network equivalent when energizing the capacitor bank in Fig. 3 at voltage maximum in this phase.”; Section VIII: “The validity of the produced rational approximation was verified in Section VII by comparing a time domain simulation with a network equivalent imported in ATP with the result from a fully detailed representation in EMTDC.”).  
Gustavsen does not explicitly teach method for thermal simulation of a physical structure and thermal.
Wünsche teaches method for thermal simulation of a physical structure (See Figs. 1-3, 7-8; Abstract: “The paper presents a methodology for simulating the static and dynamic performance of integrated circuits in the presence of electro-thermal interactions on the integrated circuit die.”) and thermal (Abstract: “The paper presents a methodology for simulating the static and dynamic performance of integrated circuits in the presence of electro-thermal interactions on the integrated circuit die.”) and information on a thermal excitation of the physical structure (Section IV.A: “During coupled simulation ANSYS sends the temperature Tq of the devices and gets the power dissipation Pv of the transistors from SABER. In SABER the received temperatures are used as values of the temperature sources Tq1 and TQ 2 · The power dissipations Pv1 and Pv2 calculated by SABER define time dependent loads in ANSYS (see Fig. 8).”; “A transient simulation of the electro-thermal system was performed. The voltage of Vee was switched on at time t = 0 (see Fig. 8). The step response of the system can be observed. The increasing temperature as well as the collector currents of transistor Q1 and Q2 are depicted in Fig. 9. While the collector current of Q1 depends on its temperature T1 , the collector current of Q2 is influenced only by the temperature difference between both transistors.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gustavsen to include method for thermal simulation of a physical structure and thermal and information on a thermal excitation of the physical structure, as taught by Wünsche.
Doing so would allow one to apply the teachings of Gustavsen, and their recognized benefits of improved efficiency and stability, specifically to a thermal model, such as that of Wünsche, such that the information found by the code of Gustavsen can be found in the systems modeled by Wünsche.  The combination would represent combining known elements in related fields, to achieve predictable results.

Regarding Claim 8, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen in view of Wünsche teaches Method for thermal simulation according to claim 7, 
wherein an electrical circuit that is part of the physical structure is simulated by the method for thermal simulation (See Fig. 3; Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements. Based on a previously developed technique (vector fitting), a set of callable routines have been written in the Matlab language. These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network that can be imported into an ATP version of EMTP. Usage of sparse arithmetic permits the computer code to handle large systems. The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section VII.A: “As an example, a 24-k V rural distribution system will be considered, as shown in Fig. 3. Each line section consists of a flat untransposed overhead line without ground wires, whereas each cable section consists of three single core coaxial cables.”; Section VII.D: “An ATP source file was created for the circuit in Fig. 3 with the network equivalent read in from RLC. out, as produced by ma inf it. m. Using ATP, the energization currents were calculated at the terminals of the network equivalent.”).  

Regarding Claim 9, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen in view of Wünsche teaches Method for thermal simulation according to claim 7, 
wherein the method determines the thermal (See Claim 7 for mapping of ‘thermal’) excitation depending on the simulation of the electrical circuit (Section VII.D: “Next, we calculate the resulting current flowing into one of the outer phases of the network equivalent when energizing the capacitor bank in Fig. 3 at voltage maximum in this phase.”; Section VIII: “The validity of the produced rational approximation was verified in Section VII by comparing a time domain simulation with a network equivalent imported in ATP with the result from a fully detailed representation in EMTDC.”) and/or 
considers the thermal (See Claim 7 for mapping of ‘thermal’) response of the physical structure when simulating the electrical circuit (Section VII.B: “A frequency-dependent network equivalent (fdne) is to be calculated in the phase domain for the radial network connected to bus A, as indicated by the dotted line in Fig. 3. An exact Pi-equivalent (frequency dependent) was established in the phase domain for each of the line and cable stubs in the range 50 Hz-150 kHz. The total admittance matrix was formed and reduced with respect to bus A, thus giving a 3 by 3 Y ( s).”; Section VII.D: “Next, we calculate the resulting current flowing into one of the outer phases of the network equivalent when energizing the capacitor bank in Fig. 3 at voltage maximum in this phase.”; Section VIII: “The validity of the produced rational approximation was verified in Section VII by comparing a time domain simulation with a network equivalent imported in ATP with the result from a fully detailed representation in EMTDC.”).  

Regarding Claim 10, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen in view of Wünsche teaches Method for thermal simulation according to claim 7, comprising: 
- modelling a physical structure in a thermal simulation program (See mapping of Claim 7), 
- selecting inputs and outputs as ports of a thermal (See Claim 7 for mapping of ‘thermal’)  equivalent network to be generated with the thermal simulation program (Section IV: “The output from the matrix fitter are the matrices A, B, C, D, and E, which define a state equation for Y ( s)”; Section VI: “Upon output, modified matrices A, C, D, E are produced if nonpassivity was detected.”; Section VI: “It takes as input the frequency domain data, does the rational function approximation, enforces passivity, and generates an electrical network which can be included in ATP-EMTP. The user can choose between logarithmically spaced real starting poles, linearly spaced complex starting poles, or the poles can be provided by the user.”; ), 
- determining a thermal (See Claim 7 for mapping of ‘thermal’) admittance matrix Y(f) by using the thermal simulation program for different frequencies (f) (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements…These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network…The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section I, Paragraph 4: “This paper presents a computer code for achieving this matrix fitting capability with focus on admittance matrices.”).  

Regarding Claim 11, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen in view of Wünsche teaches Method for thermal simulation according to claim 7, 
wherein a linear thermal (See Claim 7 for mapping of ‘thermal’) equivalent circuit is generated from the admittance matrix Y(f) (See Fig. 2; Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements…These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network…The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section I, Paragraph 4: “This paper presents a computer code for achieving this matrix fitting capability with focus on admittance matrices.”; See Section II).  

Regarding Claim 12, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen in view of Wünsche teaches Method for thermal simulation according to claim 7, wherein non-zero elements of the admittance matrix Y(f) are reduced by using linear dependencies within the admittance matrix Y(f) (Section III.B: “When Y is a symmetric matrix, only the elements of the upper triangle of Y are fitted. This reduces the length of the vector h(.s) to be fitted, thus reducing the computation time needed by spavectfit.m.”; Section VI: “This routine is identical to the previous vect fit . m developed in [6], except that the matrix problem in [6, (A.7)] is now solved using sparse arithmetic. This greatly reduces the memory requirements and increases the computational efficiency for matrices of big dimensions. All poles produced by the routine are stable. The user can specify E, or D and E, to be zero. mtrxvectfit.m This routine essentially stacks the columns of Y ( s) into a single column, and calls spavect fit . m. The symmetry of Y ( 8) is taken advantage of by fitting only the upper triangle of Y ( .s), which leads to a shorter column to be fitted by spavectfit. m.”).  

Regarding Claim 13, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen in view of Wünsche teaches Method for thermal simulation according to claim 7, wherein the admittance matrix Y(f) is approximated with rational functions whose frequency dependent elements are acquired from calculations (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements.”).  

Regarding Claim 14, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen in view of Wünsche teaches Method for thermal simulation according to claim 7, wherein all matrix elements of the admittance matrix Y(f) are provided simultaneously with an identical set of stable poles according to a vector matching principle (Section I: “The development of vector fitting (VF) [6], [7] has made it possible to calculate a least squares rational approximation of a vector of frequency domain responses using a common set of stable poles…This paper presents a computer code for achieving this matrix fitting capability with focus on admittance matrices.”).  

Regarding Claim 15, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen in view of Wünsche teaches Method for thermal simulation according to claim 7, wherein  
- resulting (normalized) flows at all ports result in a column of the thermal (See Claim 7 for mapping of ‘thermal’) admittance matric Y(f) and 
- all columns of Y(f) are determined by repeated execution for remaining ports (See Sections II and II discussing the vector and matrix fitting operations to build admittance matrix).  
Wünsche further teaches heat and - a temperature oscillating at a frequency f is provided at a port and - a constant temperature is provided at all other ports (due to the 112(a) and 112(b) issues with the claim discussed above, Examiner interprets these two limitations as a plurality of ports having known temperatures; Section IV.A: “The temperature difference between the transistors Q1 and Q2 influences the electric behavior…During coupled simulation ANSYS sends the temperature Tq of the devices and gets the power dissipation Pv of the transistors from SABER. In SABER the received temperatures are used as values of the temperature sources Tq1 and TQ 2 · The power dissipations Pv1 and Pv2 calculated by SABER define time dependent loads in ANSYS (see Fig. 8)… The increasing temperature as well as the collector currents of transistor Q1 and Q2 are depicted in Fig. 9. While the collector current of Q1 depends on its temperature T1 , the collector current of Q2 is influenced only by the temperature difference between both transistors.”),

Regarding Claim 16, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen teaches a computer program…to perform the method for generating a…equivalent circuit of a physical structure (See Fig. 2; Abstract: “creation of an equivalent electrical network”), 
wherein the method determines…admittance matrices based on a modelling of a physical structure (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements…These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network…The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section I, Paragraph 4: “This paper presents a computer code for achieving this matrix fitting capability with focus on admittance matrices.”) for a plurality of frequencies (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements”); and 
determines a…equivalent circuit based on the thermal admittance matrices for the plurality of frequencies (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements…These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network…The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section I, Paragraph 4: “This paper presents a computer code for achieving this matrix fitting capability with focus on admittance matrices.”).
Gustavsen does not explicitly teach a non-transitory digital storage medium and stored thereon and thermal and when said computer program is run by a computer.  
However, Gustavsen teaches computer code to complete the functionality of the claim, and the claim does not specify specific structure for the apparatus. One of ordinary skill in the art would immediately recognize the need for generic computer equipment of some kind to run the computer code of Gustavsen, and that the purpose of computer code is to be run by computer equipment of some kind.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gustavsen to explicitly include the generically recited computer equipment having the code stored thereon to operate the computer code.
Wünsche teaches thermal (Abstract: “The paper presents a methodology for simulating the static and dynamic performance of integrated circuits in the presence of electro-thermal interactions on the integrated circuit die.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gustavsen to include thermal, as taught by Wünsche.
Doing so would allow one to apply the teachings of Gustavsen, and their recognized benefits of improved efficiency and stability, specifically to a thermal model, such as that of Wünsche, such that the information found by the code of Gustavsen can be found in the systems modeled by Wünsche.  The combination would represent combining known elements in related fields, to achieve predictable results.

Regarding Claim 17, as best understood in view of the 35 U.S.C. 112(a) and 112(b) issue identified above, Gustavsen teaches wherein the method for…simulation comprises a method for generating a…equivalent circuit of a physical structure (See Fig. 2; Abstract: “creation of an equivalent electrical network”), 
wherein the method determines…admittance matrices based on a modelling of a physical structure (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements…These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network…The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section I, Paragraph 4: “This paper presents a computer code for achieving this matrix fitting capability with focus on admittance matrices.”) for a plurality of frequencies (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements”); and 
determines a…equivalent circuit based on the…admittance matrices for the plurality of frequencies (Abstract: “This paper deals with the problem of approximating with rational functions a matrix whose frequency dependent elements have been obtained from calculations or from measurements…These routines allow for rational approximation with a common set of stable poles, automatic selection of initial poles, passivity enforcement, and creation of an equivalent electrical network…The methodology is demonstrated by application to a frequency dependent network equivalent of a radial distribution network (phase domain), for which the accuracy is validated in both the frequency domain and the time domain.”; Section I, Paragraph 4: “This paper presents a computer code for achieving this matrix fitting capability with focus on admittance matrices.”), and 
wherein a…response of the physical structure is determined by the method for…simulation based on the…equivalent circuit (Section VII.B: “A frequency-dependent network equivalent (fdne) is to be calculated in the phase domain for the radial network connected to bus A, as indicated by the dotted line in Fig. 3. An exact Pi-equivalent (frequency dependent) was established in the phase domain for each of the line and cable stubs in the range 50 Hz-150 kHz. The total admittance matrix was formed and reduced with respect to bus A, thus giving a 3 by 3 Y ( s).”; Section VII.D: “Next, we calculate the resulting current flowing into one of the outer phases of the network equivalent when energizing the capacitor bank in Fig. 3 at voltage maximum in this phase.”) and information on…excitation of the physical structure (Section VII.D: “Next, we calculate the resulting current flowing into one of the outer phases of the network equivalent when energizing the capacitor bank in Fig. 3 at voltage maximum in this phase.”; Section VIII: “The validity of the produced rational approximation was verified in Section VII by comparing a time domain simulation with a network equivalent imported in ATP with the result from a fully detailed representation in EMTDC.”).
Gustavsen does not explicitly teach a non-transitory digital storage medium having a computer program stored thereon to perform the method for thermal simulation of a physical structure and thermal and when said computer program is run by a computer.
However, Gustavsen teaches computer code to complete the functionality of the claim, and the claim does not specify specific structure for the apparatus. One of ordinary skill in the art would immediately recognize the need for generic computer equipment of some kind to run the computer code of Gustavsen, and that the purpose of computer code is to be run by computer equipment of some kind.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gustavsen to explicitly include the generically recited computer equipment having the code stored thereon to operate the computer code.
Wünsche teaches the method for thermal simulation of a physical structure (See Figs. 1-3, 7-8; Abstract: “The paper presents a methodology for simulating the static and dynamic performance of integrated circuits in the presence of electro-thermal interactions on the integrated circuit die.”) and thermal (Abstract: “The paper presents a methodology for simulating the static and dynamic performance of integrated circuits in the presence of electro-thermal interactions on the integrated circuit die.”) and information on a thermal excitation of the physical structure (Section IV.A: “During coupled simulation ANSYS sends the temperature Tq of the devices and gets the power dissipation Pv of the transistors from SABER. In SABER the received temperatures are used as values of the temperature sources Tq1 and TQ 2 · The power dissipations Pv1 and Pv2 calculated by SABER define time dependent loads in ANSYS (see Fig. 8).”; “A transient simulation of the electro-thermal system was performed. The voltage of Vee was switched on at time t = 0 (see Fig. 8). The step response of the system can be observed. The increasing temperature as well as the collector currents of transistor Q1 and Q2 are depicted in Fig. 9. While the collector current of Q1 depends on its temperature T1 , the collector current of Q2 is influenced only by the temperature difference between both transistors.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gustavsen to include the method for thermal simulation of a physical structure and thermal and information on a thermal excitation of the physical structure, as taught by Wünsche.
Doing so would allow one to apply the teachings of Gustavsen, and their recognized benefits of improved efficiency and stability, specifically to a thermal model, such as that of Wünsche, such that the information found by the code of Gustavsen can be found in the systems modeled by Wünsche.  The combination would represent combining known elements in related fields, to achieve predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshinari (US PGPub. No. US 20140200845 A1), pertaining to numerical analysis of heat conductive analysis of electrical systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                        

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863